Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this "Agreement") is entered
into this date, by and between FIRST TRINITY FINANCIAL CORPORATION, an Oklahoma
corporation ("Company") and Gregg Zahn ("Employee")

 

Whereas, Company desires to continue to employ Employee as its President and
Chief Executive Officer of the Company and its subsidiaries; and

 

Whereas, Employee desires to continue in such positions;

 

The parties agree to the following:

 

Definitions

 

          In this Agreement, unless something in the subject matter or context
is inconsistent therewith:

“Affiliate” includes each direct and indirect subsidiary of the Company and any
other entities controlled by, controlling or under common control with the
Company.

 

“Agreement” means this agreement, including its recitals and schedules, as
amended from time to time.

 

“Base Salary” has the meaning attributed to such term in Section 3-a.

 

“Board” means the board of directors of the Company in office from time to time.

 

“Bonus” has the meaning attributed to such term in Section 3-b.

 

“Business” means all the business and activities from time to time carried on by
the Company and its Affiliates.

 

“Cause” The Board may terminate the Employee's employment for Cause following
the Employee’s (i) intentional neglect that jeopardizes the life or property of
another, (ii) intentional wrongdoing or malfeasance, (iii) intentional violation
of a business related law; or (iv) failure to perform his duties under this
Agreement after the Board has delivered to the Employee written notice which
specifically identifies the manner in which the Board believes he is not
performing his duties. No such action or inaction by the Employee shall be
treated as Cause unless, in the case of clauses (i), (ii) or (iii) it has a
material adverse effect on and is demonstrably injurious to the Company and, in
the case of clauses (i) through (iv), it is not cured by the Employee, or cannot
be cured, within sixty (60) days after written notice from the Board to the
Employee thereof. The Employee may only be terminated for Cause upon a
resolution of a majority of the Board (and, following a Change in Control,
greater than 3/4 of the Board) after the Employee has been given the reasonable
opportunity to be heard before the Board with counsel present.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

“Change in Control” shall be deemed to occur on:

 

 

(a)

the date of the acquisition of securities of the Company (including securities
convertible into shares of common stock of the Company (“Common Shares”) and/or
other securities of the Company ("Convertible Securities")) as a result of which
a person or group (an "Acquirer") owns beneficially Common Shares or other
securities of the Company and/or Convertible Securities such that, assuming the
conversion of Convertible Securities owned beneficially by the Acquirer but not
by any other holder of Convertible Securities, the Acquirer would own
beneficially (i) not less than 50% of the Common Shares or (ii) shares which
would entitle the holders thereof to cast not less than 50% of the votes
attaching to all shares in the capital of the Company which may be cast to elect
directors of the Company; or

 

 

(b)

the date upon which the following two conditions shall have been satisfied:

 

 

(i)

the acquisition ("Acquisition of Control") of securities of the Company
(including Convertible Securities) as a result of which an Acquirer owns
beneficially Common Shares or other securities of the Company and/or Convertible
Securities such that, assuming the conversion of Convertible Securities owned
beneficially by the Acquirer but not by any other holder of Convertible
Securities, the Acquirer would own beneficially (A) not less than 25% of the
Common Shares or (B) shares which would entitle the holders thereof to cast not
less than 25% of the votes attaching to all shares in the capital of the Company
which may be cast to elect directors of the Company; and

 

 

(ii)

within two years after the Acquisition of Control, a majority of the Board
consists of individuals who were not directors of the Company before the
Acquisition of Control; or

 

 

(c)

the date upon which the following two conditions shall have been satisfied:

 

 

(i)

the occurrence of (A) an amalgamation or merger of the Company with any other
corporation (other than an Affiliate), (B) any other business combination or
consolidation, (C) a plan for the liquidation of the Company, or (D) the sale or
disposition of all or substantially all of the assets of the Company (a
"Corporate Reorganization"); and

 

 

(ii)

within two years following a Corporate Reorganization, a majority of the board
of directors of the amalgamated or merged entity or successor entity into which
the Company was liquidated or which acquired substantially all of the assets of
the Company consists of individuals who were not directors of the Company
immediately before the Corporate Reorganization;

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

“Company” means First Trinity Financial Corporation and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

“Effective Date” of this Agreement means upon execution by the Chairman of the
Company’s Compensation Committee and Gregg E. Zahn on August 10, 2017.

 

“Executive” means Gregg E. Zahn.

 

“Good Reason” The Employee may terminate his employment with “Good Reason”
following:

 

(i) a change in job responsibilities of the Employee resulting in the demotion
of the Employee from the position of President, CEO or Chairman of the Board of
Directors, which demotion is caused by something other than the Employee’s
actions or inactions which would constitute Cause, (ii) the removal of the
Employee from the Board of Directors of the Company or its majority owned
subsidiaries or the failure of the Employee to be re-elected to the Board of
Directors or as Chairman of the Board of Directors, as the case may be, (iii)
the relocation of the Employee’s employment location by more than [25] miles,
(iv) a reduction in the Employee’s Base Salary or bonus opportunity, (v) any
material breach of this Agreement by the Company [(including a failure to comply
with Section 10 of this Agreement)] or (vi) the Employee’s voluntary termination
of employment for any reason during the 12-month period commencing upon a Change
in Control of the Company. The Employee may terminate his employment with Good
Reason pursuant to clauses (i) through (v) above by providing written notice to
the Company within 60 days following his knowledge of the occurrence of the
event constituting Good Reason and, if the Company fails to cure such event
during the 30-day period following such notice, by terminating his employment
within 120 days following his knowledge of the occurrence of the event
constituting Good Reason. [The Employee may terminate his employment for Good
Reason pursuant to clause (vi) above by providing [5] days written notice of his
termination.]

 

“Termination Date” means the later of three years from the effective date of the
employment Agreement or three years from the date of the last automatic
extension of the Employment Agreement.

 

1.

TERMS AND DUTIES

 

For valuable consideration, the receipt of which is hereby acknowledged,
Employee is hereby employed and shall continue to work for the Company and its
subsidiaries as [Chairman of the Board,] President and Chief Executive Officer
for a term commencing on [May 1, 2017 and continuing for a period of thirty-six
months (36) ending April 30, 2020], or the termination of this Agreement as
described in Section 6 hereof, whichever shall occur first. The Employee's
duties shall be to manage Company's interests in its Business and subsidiaries
[as mutually agreed and set forth in an agreed job description] The Employee’s
office location shall be at the Company’s headquarters in Tulsa, Oklahoma.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

Automatic Extension

Each month [beginning September 1, 2017] the Employment agreement shall be
automatically extended for successive three-year terms unless this Agreement is
terminated as described In Section 6 hereof.

 

2.

TIME

 

Employee shall faithfully perform for the Company the duties incident to the
office of Chairman of the Board, President and Chief Executive Officer and shall
perform such other duties of an executive, managerial or administrative nature
as shall be specified and designated from time to time by the Board. The
Employee shall devote substantially all of the Employee's business time and
effort to the performance of the Employee’ s duties hereunder. Employee may
serve on the board of directors of, and hold any other offices or positions in
any company in which the Company or its subsidiaries have a financial interest
and/or any company that does not compete with the Company in the life or
accident and health insurance. The Employee will notify the Board of any board
positions held either before or after accepting such position. Employee may
participate in, invest in and acquire interests in other entities including
insurance companies and provide advice and consulting services for a fee to any
company in which the Company or its subsidiaries have a financial interest;
provided, however, that nothing shall prohibit Employee from retaining any
non-controlling interests acquired in a company that begins to compete with the
Company after the interest is acquired by the Employee. The Employee may also
participate in charitable and community activities, serve on not-for-profit
boards and manage his personal investments so long as such activities do not
materially interfere with his duties to the Company.

 

3.

COMPENSATION.

 

 

(a)

Base Salary. As compensation for all services rendered by the Employee under
this agreement, Company will pay Employee an annual base salary of $378,742 for
2016 payable periodically, in substantially equal amounts, but no less often
than semi-monthly in accordance with company's payroll practices from time to
time in effect. In addition to the monthly compensation above, Employee shall
receive an $1,100.00 per month vehicle allowance on the first day of each month
during the term of this agreement. The Employee's base salary will increase
annually on January 1st of each year by 6% as follows: 2017 - $401,466; 2018 -
$425,553; 2019 – $451,087. The Employee’s base salary will be revisited for
increase (but not decrease) when the Company's assets reach $500,000,000.

     

 

(b)

Asset Growth Bonus. In addition to the Employee's base salary, the Company will
pay Employee an asset growth bonus (with assets measured using the U.S. GAAP
basis of accounting) as follows: $200,000 bonus when the Company's assets reach
$200,000,000; $250,000 bonus when the Company's assets reach $250,000,000;
$300,000 bonus when the Company's assets reach $300,000,000; $350,000 bonus when
the Company's assets reach $350,000,000; $400,000 bonus when the Company's
assets reach $400,000,000; $450,000 bonus when the Company's assets reach
$450,000,000 and $500,000 bonus when the Company's assets reach $500,000,000.
More than one asset growth bonus can be reached in any given year and, for
avoidance of doubt, the payments shall be cumulative if more than one asset
growth bonus is reached in any year. The Employee's asset growth bonus will be
revisited (for potential additional payments) when the Company's assets reach
$500,000,000. Asset growth bonuses shall be paid in a lump sum in cash within
fifteen (15) days following the end of the Company’s fiscal quarter in which the
asset gross bonus is achieved.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

 

(c)

Net Profit Bonus. In addition to the Employee's base salary and asset growth
bonus, the Company shall pay Employee a net profit bonus of 5% of the net income
(with operating results measured using the U.S. GAAP basis of accounting) of the
Company each year after completion of the audit and the filing of the Company's
Form 10-K. The net profit bonus will be capped at 200% of the Employee's base
salary for the year the net profit bonus was calculated. The net profit bonus
shall be paid in a lump sum in cash within fifteen (15) days following the
filing of the Company’s Form 10-K.

 

4.

EMPLOYEE BENEFITS.

 

The Employee will be entitled to participate in all incentive, retirement,
profit-sharing, life, medical, disability and other benefit plans and programs
(collectively, “Benefit Plans”) as are from time to time generally available to
other executives of the Company with comparable responsibilities, subject to the
provisions of those programs. Without limiting the generality of the foregoing,
the Company will provide the Employee with basic health and medical benefits on
the terms that such benefits are provided to other executives of the Company
with comparable responsibilities. The Employee will also be entitled to
holidays, sick leave and vacation in accordance with the Company's policies as
they may change from time to time, but in no event shall the Employee be
entitled to less than three (3) weeks paid vacation. The Employee shall be
provided with indemnification and advancement of expenses to the fullest extent
permitted by applicable state law and shall be covered by the Company’s
directors’ and officers’ liability insurance policy at its highest levels.

 

5.

EXPENSES.

 

 

(a)

Reimbursement for Expenses. The Company will promptly reimburse the Employee, in
accordance with the Company's policies and practices in effect from time to
time, for all expenses reasonably incurred by the Employee in performance of the
Employee's duties under this Agreement, excluding reimbursement for miles driven
by the Employee in furtherance of the Company's business "Business Mileage").

 

 

(i)

The vehicle allowance of $1,100.00 per month is being paid in lieu of
reimbursement for Business Mileage.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

 

(ii)

Employee acknowledges that the payment to him of a monthly vehicle allowance may
result in taxable income if the business portion of actual automobile expenses
is less than the vehicle allowance of $1,100.00 per month paid to employee under
this subsection, or if employee does not maintain the records required by the
Internal Revenue Code of 1986, as amended (the “Code”) and the Regulations
thereunder. Employee has been advised to consult a tax advisor to determine the
taxability of payments under this subsection, and the record keeping
requirements associated with the travel and expenses associated with such
payments.

 

6.

TERMINATION.

 

The Employee's employment by the Company: (a) shall terminate upon the
Employee's death or disability (as defined below); (b) may be terminated by the
Company for any reason other than Cause; (c) may be terminated by the Company
for Cause (as defined above) at any time; (d) may be terminated by the Employee,
without Good Reason at any time upon sixty (60) days' prior written notice
delivered by the Employee to the Company; and (e) may be terminated by the
Employee for Good Reason pursuant to the procedures set forth in the Good Reason
definition. This Agreement will automatically terminate if the Employee shall be
prevented from performing Employee's usual duties for a period of six (6)
consecutive months, or for shorter periods aggregating more than six (6) months
in any twelve (12) month period by reason of physical or mental disability,
total or partial, (herein referred to as "disability"), the Company shall
nevertheless continue to pay full salary up to and including the last day of the
fifth consecutive month of disability, or the day on which the shorter periods
of disability shall have equaled a total of six (6) months. Any salary payments
to the Employee shall be reduced by the amount of any benefits paid for the same
period of time under any disability insurance program provided by the Company.

 

7.

CONSEQUENCES OF TERMINATION.

 

 

(a)

CONSEQUENCES OF TERMINATION ON EMPLOYEE'S DEATH OR DISABILITY.

 

 

(i)

If the Employee's employment is terminated prior to the Termination Date,
because of the Employee's death or disability, (i) subject to Section 7(d)
hereof, this Agreement terminates immediately; (ii) the Company will pay the
Employee, or his legal representative or estate, as the case may be, within
thirty (30) days following such termination of employment, (x) all accrued
vacation amounts and unreimbursed business expenses and (y) in full satisfaction
of all of its compensation (base salary and bonus) obligations under this
Agreement, an amount equal to the sum of any base salary due to the Employee
through the last day of employment, plus any accrued bonus to which the Employee
may have been entitled on the last day of employment, but had not yet been
received; and (ii) the Employee's benefits and rights under any Benefit Plan
shall be paid, retained or forfeited in accordance with the terms of such plan;
provided, however, that Employer shall have no obligation to make any payments
toward these benefits for Employee from and after termination.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial  Corporation and Gregg E. Zahn, dated September 5, 2017

 

 

(b)

CONSEQUENCES OF TERMINATION BY THE COMPANY FOR ANY REASON OTHER THAN FOR CAUSE.

 

 

(i)

If the Employee’s employment is terminated by the Company prior to the
Termination Date, for any reason other than for Cause or if the Employee
terminates his employment for Good Reason prior to the Termination Date; (i)
subject to Section 7(d) hereof, this Agreement terminates immediately; (ii) the
Company will pay the Employee, within thirty (30) days following such
termination of employment, (x) all accrued vacation amounts and unreimbursed
business expenses and (y) in full satisfaction of all of its compensation (base
salary and bonus) obligations under this Agreement, an amount equal to the sum
of any base salary due to the Employee through the last day of employment, plus
any accrued bonus to which the Employee may have been entitled on the last day
of employment, but had not yet been received; (iii) the Company will pay the
Employee, within sixty (60) days of such termination, a lump sum severance
payment equal to 2.99 times the Employee's W-2 compensation averaged over the
previous three completed years; (iv) for a period of three (3) years following
the Employee’s termination of employment, the Employee shall be treated as if he
had continued to be an employee for all purposes under the Company’s health and
medical plans; or if the Employee is prohibited from participating in such plan,
the Company shall, at its sole cost and expense, provide health and dental
insurance coverage for Employee which is equivalent to the coverage provided to
Employee as of the Employee’s termination of employment . Such benefits shall
not have any waiting period for coverage and shall provide coverage for any
pre-existing condition. Following this continuation period, the Employee shall
be entitled to receive continuation coverage under Part 6 of Title I of ERISA
treating the end of this period as a termination of the Employee’s employment if
allowed by law; (v) for a period of three (3) years following the Employee’s
termination of employment, the Company shall maintain in force, at its expense,
all life insurance being provided or required to be provided to the Employee by
the Company as of the Employee’s termination of employment and shall thereafter
enable Employee to assume such life insurance at the Employee’s expense; (vi)
the Company will pay the Employee any asset growth bonus and/or net profit bonus
which is earned following the Employee’s termination of employment and during
the calendar quarter in which the Employee’s employment terminates; and (vii)
except as otherwise provided in this paragraph, the Employee's benefits and
rights under any Benefit Plan, other than any basic health and medical benefit
plan, shall be paid, retained or forfeited in accordance with the terms of such
plan; provided, however, that Employer shall have no obligation to make any
payments toward these benefits for Employee from and after termination other
than as required by applicable law.

 

 

(ii)

Any payment pursuant to clause (b) (1) (iii) above:

 

 

(1)

will be subject to offset for any advances, amounts receivable, and loans,
including accrued interest, outstanding on the date of the employment
termination; but

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

 

(2)

will not be subject to offset on account of any remuneration paid or payable to
the Employee for any subsequent employment the Employee may obtain, whether
during or after the period during which the payment is made, and the Employee
shall have no obligation whatever to seek any subsequent employment.

 

 

(3)

CONSEQUENCES OF TERMINATION FOR CAUSE BY THE COMPANY OR BY EMPLOYEE OTHER THAN
FOR GOOD REASON, DEATH OR DISABILITY.

 

If the Employee's employment is terminated by the Company prior to the
Termination Date for Cause or by the Employee other than for Good Reason, or the
Employee’s death or disability , (i) subject to Section 7(d) hereof, this
Agreement terminates immediately; (ii) the Company will pay the Employee, in
full satisfaction of all of its compensation (base salary and bonus) obligations
under this Agreement, an amount equal to the sum of any base salary due to the
Employee through the last day of employment, plus any accrued bonus to which the
Employee may have been entitled on the last day of employment, but had not yet
been received; and (iii) the Employee's benefits and rights under any Benefit
Plan shall be paid, retained or forfeited in accordance with the terms of such
plan; provided, however, that Employer shall have no obligation to make any
payments toward these benefits for Employee from and after termination other
than as required by applicable law.

 

 

(d)

PRESERVATION OF CERTAIN PROVISIONS.

 

 

(i)

Notwithstanding any provisions of this Agreement to the contrary, the provisions
of Sections 8 through 12 hereof shall survive the expiration or termination of
this Agreement as necessary to give full effect to all of the provisions of this
Agreement.

 

8.

ARBITRATION

 

 

(a)

Any disputes arising under or in connection with this agreement shall be
resolved by arbitration, to be held in Tulsa, Oklahoma in accordance with the
rules and procedures of the American Arbitration Association and the State of
Oklahoma.

 

 

(b)

all costs, fees and expenses of any arbitration in connection with this
agreement which result in any decision or settlement requiring Company to make a
payment to Employee, including, without limitation, attorneys’ fees of both
Employee and Company, shall be borne by, and be the obligation of, Company. In
no event shall Employee be required to reimburse Company for any of the costs
and expenses incurred by Company relating to such arbitration. The obligation of
Company under this section shall survive the termination of this agreement
(whether such termination is by Company, by Employee, upon the expiration of
this agreement or otherwise).

 

 

(c)

Pending the outcome or resolution of any arbitration, Company shall continue
payment of all amounts to Employee without regard to any dispute.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

9.

NON-COMPTETE

 

Employee agrees that for a period of one year following the termination of this
Agreement he will not (1) solicit any Company shareholder, policyholder, to
become a shareholder, policyholder, of any competitor or anticipated competitor
of the Company; and (2) solicit any employee, agent, or independent contractor
of Company to become an employee, agent or independent contractor of any
competitor or anticipated competitor of the Company.

 

EXCEPTIONS TO NON-COMPETITION COVENANTS.

 

Notwithstanding anything herein to the contrary or apparently to the contrary,
the following shall not be a violation or breach of the non-competition
covenants contained in this Agreement. The Employee may (i) engage in business
with anyone or any companies that the Employee had an existing relationship with
prior to becoming associated with the Company, (ii) engage in any business,
including the insurance business as an agent, employee, shareholder or owner, in
any location, (iii) conduct business with any Company shareholder, policyholder
to become a shareholder, policyholder of any competitor or anticipated
competitor of Company if the person solicits the Employee, (iv) hire any
employee, agent or independent contractor of the Company to become an employee,
agent or independent contractor of any competitor or anticipated competitor of
Company if the person solicits Employee, (v) providing references for employees
of the Company and (vi) soliciting employees of the Company through general
advertisements not specifically targeted at employees of the Company.

 

To deliver promptly to Company on termination of the Employee's employment by
the Company, or at any time Company may so request, all memoranda, notes,
records, reports, and other documents (and all copies thereof) relating to
Company's and its affiliates' businesses which the Employee may then possess or
have under his control. Notwithstanding the foregoing, the Employee may retain
his contacts, calendar, personal correspondence and any compensation information
or other information necessary for tax return purposes.

 

10.

SUCCESSORS; BINDING AGREEMENT; ASSIGNMENT.

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree in writing to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place,
provided that the Employee must be given the position as the Chief Executive
Officer ("CEO") and President with the same authority, powers and
responsibilities set forth in Section 1 hereof with respect to the subsidiary or
subdivision which operates the business of the Company as it exists on the date
of such business combination. [Failure of the Company to obtain such express
assumption and agreement at or prior to the effectiveness of any such succession
shall be a breach of this Agreement and shall entitle the Employee to
compensation and benefits from the Company in the same amount and on the same
terms to which the Employee would be entitled hereunder if the Company
terminated the Employee's employment without Cause. For purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the date of termination of Employee’s employment.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial  Corporation and Gregg E. Zahn, dated September 5, 2017

 

 

As used in this Agreement, the Company may not assign this Agreement, (i) except
in connection with, and to the acquirer of, all or substantially all of the
business or assets of the Company, provided such acquirer expressly assumes and
agrees in writing to perform this Agreement as provided in this Section. The
Employee may not assign his rights or delegate his duties or obligations under
this Agreement.

 

11.

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

 

 

(a)

Gross-Up Payment. If it shall be determined that any Payment (as defined below)
would be subject to the Excise Tax (as defined below), then the Employee shall
be entitled to receive an additional payment (the “Gross-Up Payment”) in an
amount such that, after payment by the Employee of all taxes (and any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, the Employee retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. The Company’s obligation to make Gross-Up Payments under this
Section 11 shall not be conditioned upon the Employee’s termination of
employment.

 

 

(b)

Determinations. Subject to the provisions of Section 11(c), all determinations
required to be made under this Section 11, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, and the assumptions to
be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the Employee
(the “Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Employee within 15 business days of the
receipt of notice from the Employee that there has been a Payment or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity, or group
effecting the change of control, the Employee may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any determination by the Accounting Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 11(c) and the Employee thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Employee.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

 

(c)

Claims by the IRS. The Employee shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable, but no later than 10 business days after the Employee is
informed in writing of such claim. The Employee shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Employee shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Employee gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Employee in writing
prior to the expiration of such period that the Company desires to contest such
claim, the Employee shall:

 

 

(i)

give the Company any information reasonably requested by the Company relating to
such claim;

 

 

(ii)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

 

 

(iii)

cooperate with the Company in good faith in order effectively to contest such
claim; and

 

 

(iv)

permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Employee
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 11(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Employee and direct the Employee to sue for a refund or to contest
the claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction, and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Employee to sue for a refund, the Company shall indemnify and hold the
Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

 

(d)

Refunds. If, after the receipt by the Employee of a Gross-Up Payment or payment
by the Company of an amount on the Employee’s behalf pursuant to Section 11(c),
the Employee becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Employee shall (subject to the Company’s complying with the requirements of
Section 11(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Employee’s behalf pursuant to Section 11(c), a determination is made that the
Employee shall not be entitled to any refund with respect to such claim and the
Company does not notify the Employee in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid. 

 

 

(e)

Payment of the Gross-Up Payment. Any Gross-Up Payment, as determined pursuant to
this Section 11, shall be paid by the Company to the Employee within five days
of the receipt of the Accounting Firm’s determination; provided that the
Gross-Up Payment shall in all events be paid no later than the end of the
Employee’s taxable year next following the Employee’s taxable year in which the
Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim
described in Section 11(c) that does not result in the remittance of any
federal, state, local, and foreign income, excise, social security, and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved. Notwithstanding any other provision of this Section 11, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of the
Employee, all or any portion of any Gross-Up Payment, and the Employee hereby
consents to such withholding.

 

 

(f)

Certain Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

 

 

(i)

“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

 

(ii)

The “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

 

(iii)

A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Employee, whether paid or payable pursuant to this Agreement or otherwise.

 

12.

SECTION 409A.

The parties intend for the payments and benefits under this Agreement to be
exempt from Section 409A of the Code or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. In the event the Company determines that a payment or
benefit under this Agreement may not be in compliance with Section 409A of the
Code, the Company shall reasonably confer with the Employee in order to modify
or amend this Agreement to comply with Section 409A of the Code and to do so in
a manner to best preserve the economic benefit of this Agreement. 
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, (i) no amounts shall be paid to the Employee under
Section 7 of this Agreement until the Employee would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code, (ii) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Employee’s separation from service
shall instead be paid on the first business day after the date that is six (6)
months following the Employee’s separation from service (or death, if earlier),
with interest for any cash payments so delayed, from the date such cash amounts
would otherwise have been paid at the short-term applicable federal rate,
compounded semi-annually, as determined under Section 1274 of the Code for the
month in which the payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on the Employee,
(iii) each amount to be paid or benefit to be provided under this Agreement
shall be construed as a separately identified payment for purposes of Section
409A of the Code, (iv) any payments that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise and (v) amounts
reimbursable to the Employee  under this Agreement shall be paid to the Employee
 on or before the last day of the year following the year in which the expense
was incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to the Employee)  during any one (1) year may not effect
amounts reimbursable or provided in any subsequent year.

 

13.

MISCELLANEOUS.

 

 

(a)

This Agreement constitutes the entire understanding between the parties
regarding the subject matter hereof and supersedes any and all prior or
contemporaneous oral or written communications and agreements. Nothing herein
contained shall be construed so as to require the commission of any act contrary
to law and wherever there is any conflict between any provision of this
Agreement and any present or future statute, law, ordinance or regulation, the
latter shall prevail, but in such event the provision of this Agreement affected
shall be curtailed and limited only to the extent necessary to bring it within
legal requirements.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

No representation, promise, or inducement has been made by either party that is
not embodied in this Agreement, and neither party shall be bound by or liable
for any alleged representation, promise, or inducement not so set forth. The
section headings contained herein are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.

 

This agreement shall not be modified, amended or in any way altered except by an
instrument in writing approved by the Board and signed by an officer designated
by the Board to execute such waiver, modification or discharge and signed by
Employee.

 

 

(b)

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

 

 

(c)

Should any portion of this Agreement be adjudged or held to be invalid,
unenforceable or void, such holding shall not have the effect of invalidating or
voiding the remainder of this Agreement and the parties hereby agree that the
portion so held invalid, unenforceable or void shall, if possible, be deemed
amended or reduced in scope, or otherwise be stricken from this Agreement to the
extent required for the purposes of validity and enforcement thereof.

 

 

(d)

The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors, and assigns.

 

 

(e)

This Agreement shall be construed and enforced in accordance with the laws of
the State of Oklahoma that are applicable to contracts made and to be performed
in the State of Oklahoma, regardless of the actual place of making or
performance.

 

 

(f)

This Agreement shall become effective upon the signature of Employee and the
Company's representative upon authorization by the Board.

 

 

(g)

The Employee represents that he has had the right and opportunity to consult
with independent counsel of his own choosing and that he has read and
understands the foregoing and he has signed this agreement of his own free will
without duress, coercion or undue influence.

 

 

(h)

Notices shall be sent via first class mail, postage paid or personal delivery
and shall be deemed to have been received on the earliest of the third day after
deposit in the mail or personal delivery.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.26     Fourth Amendment to Existing Employment Agreement between
First Trinity Financial Corporation and Gregg E. Zahn, dated September 5, 2017

 

 

 

Notice to Gregg Zahn:    

Gregg Zahn

 

[Last address on books and Records of the Company]

   

Notice to Company:

First Trinity Financial Corporation   7633 E. 63rd Place   Suite 230   Tulsa, OK
74133-1246

 

 

Executed this 5th day of September, 2017

 

 

Gregg E. Zahn:  

/s/ Gregg E. Zahn

 

 

 

 

 

 

 

Gregg E. Zahn

 

 

 

 

 

 

 

 

 

 

Company:                 By:

/s/ George E. Peintner

 

 

 

 

 

 

 

George E. Peintner,

 

 

          Chairman       First Trinity Financial Corporation Compensation
Committee     First Trinity Financial Corporation Board of Directors  

 